Exhibit 10.1.3
Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the North American Portability Management LLC, as successor to
Northeast Carrier Acquisition Company, LLC, which is one of seven agreements
that are substantially identical in all material respects other than the parties
to the agreements. North American Portability Management, LLC succeeded to the
interests of Northeast Carrier Acquisition Company, LLC and each of the other
entities listed below. The following list identifies the other parties to the
six agreements that have been omitted pursuant to Instruction 2 to Item 601:

  •   LNP, LLC (Midwest)     •   Southwest Region Portability Company, LLC     •
  Western Region Telephone Number Portability, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Mid-Atlantic Carrier Acquisition
Company, LLC     •   West Coast Portability Services, LLC

Amendment No. 72 (NE)

SOW:   o No
þ Yes

(NEU STAR LOGO) [w75001w7500100.gif]
STATEMENT OF WORK NO. 72
UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
IMPLEMENTATION OF NANC 429, NANC 430 AND NANC 435
CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------



 



Amendment No. 72 (NE)

SOW:   o No
þ Yes

STATEMENT OF WORK NO. 72
UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE MANAGEMENT
SYSTEM
Implementation of NANC 429, NANC 430 AND NANC 435
1. PARTIES
This Statement of Work No. 72 (this “Statement of Work” or “SOW”) is entered
into pursuant to Article 13 and Article 30, and upon execution shall be a part
of, the Contractor Services Agreements for Number Portability Administration
Center/Service Management System, as amended and in effect immediately prior to
the SOW Effective Date (each such agreement referred to individually as the
“Master Agreement” and collectively as the “Master Agreements”), by and between
NeuStar, Inc., a Delaware corporation (“Contractor”), and the North American
Portability Management LLC, a Delaware limited liability company (the
“Customer”), as the successor in interest to and on behalf of the Northeast
Carrier Acquisition Company, LLC (the “Subscribing Customer”).
2. EFFECTIVENESS AND SUBSCRIBING CUSTOMERS
This Statement of Work shall be effective as of the last date of execution below
(the “SOW Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the
“Subscribing Customers”).

  •   Mid-Atlantic Carrier Acquisition Company, LLC     •   LNP, LLC (Midwest)  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreement.
3. CONSIDERATION RECITAL
In consideration of the terms and conditions set forth in this Statement of
Work, and for other
CONFIDENTIAL

Page 2



--------------------------------------------------------------------------------



 



Amendment No. 72 (NE)

SOW:   o No
þ Yes

good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Contractor and Customer agree as set forth in this Statement of
Work.
4. SCOPE OF ADDITIONAL SERVICES
Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the work set forth in
this Article 4 (collectively, the “Software Development Work”) necessary to
incorporate the Change Orders (as that term is defined in Section 4.2 below)
into the NPAC/SMS Software in accordance with the project schedule set forth in
Article 6. The Additional Services under this SOW are an Enhancement to the
NPAC/SMS Software as defined in the Master Agreement.
4.1 Software Development Work
The Software Development Work for the Enhancement of the Change Order includes
the following activities: NPAC/SMS requirements definition; NPAC/SMS system and
regression test; program management; quality assurance; configuration control
and documentation management.
4.2 Change Orders
The NPAC/SMS Software shall incorporate and provide the functionality of the
NANC change orders (“Change Orders”) set forth immediately below.
NANC 429 — URI for Voice. The NPAC/SMS will provide the ability to provision a
Voice URI for each SV and Pooled Block record. This information will be
provisioned by the SOA and broadcast to the LSMS upon activation of the SV or
Pooled Block and upon modification for those SOA and LSMS associations optioned
“on” to send and receive this data. This Optional Data field parameter shall be
added to the Bulk Data Download file, and be available to a Service Provider’s
SOA, LSMS, or both. This parameter will be supported across the interface on an
opt-in basis only and will be functionally backward compatible.
NANC 430 — URI for Multimedia Message Service (MMS). The NPAC/SMS will provide
the ability to provision an MMS URI for each SV and Pooled Block record. This
information will be provisioned by the SOA and broadcast to the LSMS upon
activation of the SV or Pooled Block and upon modification for those SOA and
LSMS associations optioned “on” to send and receive this data. This Optional
Data fieldparameter shall be added to the Bulk Data Download file, and be
available to a Service Provider’s SOA, LSMS, or both. This parameter will be
supported across the interface on an opt-in basis only and will be functionally
backward compatible.
NANC 435 — URI for Short Message Service (SMS). The NPAC/SMS will provide the
ability to provision an SMS URI for each SV and Pooled Block record. This
information will be provisioned by the SOA and broadcast to the LSMS upon
activation of the SV or Pooled Block and upon modification for those SOA and
LSMS associations optioned “on” to send and receive this data. This Optional
Data field parameter shall be added to the Bulk Data Download file, and be
available to a Service Provider’s SOA, LSMS, or both. This parameter will be
supported across the interface on an opt-in basis only and will be functionally
backward compatible.
CONFIDENTIAL

Page 3



--------------------------------------------------------------------------------



 



Amendment No. 72 (NE)

SOW:   o No
þ Yes

5. OUT OF SCOPE SERVICES
This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s), including additional or changed
services, not specifically described in Article 4 (Scope of Additional Services)
above. Any and all requested or required services or change orders (hereinafter
“Out of Scope Services”) may be provided in accordance with Article 13 of the
Master Agreement.
6. PROJECT PHASES
6.1 Phase Descriptions
Contractor shall perform the Additional Services in accordance with the schedule
(the “Project Phases”) set forth below.
Table 1 — Project Phases

      Phases   Descriptions
Phase 0
  SOW Effective Date
 
   
Phase 1
  Development of Enhancement
 
   
Phase 2
  Availability of Enhancement for Optional Regression Testing and, for Users
supporting the Enhancement, Turn-Up Testing on Industry Test Bed
 
   
Phase 3
  Implementation of Enhancement

Phase 1 — Beginning on the SOW Effective Date, Contractor shall undertake all
necessary development activities to implement the Enhancement. Contractor shall
complete this Phase 1 no later than four (4) weeks thereafter.
Phase 2 — Upon completion of Phase 1, Contractor shall make the Enhancement
available for optional regression testing and, for Users supporting the
Enhancement, turn-up testing on the industry test bed. Contractor shall maintain
availability of the Industry Test Bed for this purpose for two (2) weeks.
Phase 3 — Upon completion of Phase 2, Contractor shall commence the introduction
of the Enhancement in production into the Service Areas. Contractor shall
complete this Phase 3 no later than three (3) weeks after the first available
maintenance window immediately following completion of Phase 2. The date on
which the Enhancement is implemented shall be referred to as the “SOW Completion
Date.”
6.2 Acceptance
If not accepted sooner by Customer, the Additional Services shall be deemed to
have been
CONFIDENTIAL

Page 4



--------------------------------------------------------------------------------



 



Amendment No. 72 (NE)

SOW:   o No
þ Yes

accepted (“Acceptance”) upon the absence of written notice from Customer to
Contractor identifying Critical Defects (as defined herein) in the Change Order
functionality implemented hereunder as of fifteen (15) days after the SOW
Completion Date. For purposes of this Section 6.2, a “Critical Defect” shall
mean any functional defect in the Enhancement to be implemented by the
Additional Services hereunder that prevents one or more Users from performing a
create, activate, modify or delete of an Active SV. For such a defect to be
considered a Critical Defect, it must be reproducible and be one for which no
acceptable alternative functionality can be identified.
7. APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this SOW:

     
ü
  Functional Requirements Specifications  
None
  Requirements Traceability Matrix  
None
  System Design  
ü
  Detailed Design  
None
  Integration Test Plan  
None
  System Test Plan  
None
  NPAC Software Development Process Plan  
ü
  User Documentation

Effective on the SOW Completion Date, the term Specifications as used in the
Master Agreements shall mean the Specifications as defined therein and as
modified and amended pursuant to Statements of Work under the Master Agreements
through and including the Software release contemplated by this Statement of
Work.
8. IMPACTS ON MASTER AGREEMENT

     
None
  Master Agreement  
ü
  Exhibit B Functional Requirements Specification  
ü
  Exhibit C Interoperable Interface Specification  
ü
  Exhibit E Pricing Schedules  
None
  Exhibit F Project Plan and Test Schedule  
None
  Exhibit G Service Level Requirements  
None
  Exhibit H Reporting and Monitoring Requirements  
None
  Exhibit J User Agreement Form  
None
  Exhibit K External Design  
None
  Exhibit L Infrastructure/Hardware  
None
  Exhibit M Software Escrow Agreement  
None
  Exhibit N System Performance Plan for NPAC/SMS Services  
None
  Disaster Recovery  
None
  Back Up Plans  
None
  Gateway Evaluation Process (Article 32 of Master Agreement)

CONFIDENTIAL

Page 5



--------------------------------------------------------------------------------



 



Amendment No. 72 (NE)

SOW:   o No
þ Yes

9. APPROVAL OF NEW URI PARAMETERS
As of the SOW Completion Date, the following new URI parameters (the “New URI
Parameters”) of the Optional Data field introduced by the Change Orders shall be
set forth in Footnote 5 of Exhibit E to the Master Agreement in the list of
Active SV fields, any of which if modified results in a TN Porting Event:

  •   URI for Voice     •   URI for Multimedia Message Service (MMS)     •   URI
for Short Message Service (SMS)

This Article 9 does not otherwise amend or modify Footnote 5 of Exhibit E to the
Master Agreement.

If as a result of a final order issued by the U.S. Federal Communications
Commission (FCC), any New URI Parameter is required to be excluded from the
NPAC/SMS, then Contractor shall at no cost to Users in the Service Area, and
after coordinating with Customer and Users supporting the subject New URI
Parameter, take all steps necessary to comply with such final order concerning
the exclusion of the New URI Parameter. If compliance with such a final order
requiring the exclusion of a New URI Parameter requires the processing of TN
Porting Events, then Contractor shall, on behalf of Users supporting the subject
New URI Parameter, process TN Porting Events that consist exclusively of the
deletion of the data from the subject New URI Parameter in the User’s Active SVs
as a mass update project (such TN Porting Events, the “Corrective
Transactions”). The number of Corrective Transactions in any Measuring Year
shall for that Measuring Year only be added one-time to the amount of the
National TN Porting Event Ceiling under Section 35.7 of the Master Agreement for
the purpose of determining whether a National Ceiling Threshold Event occurred.
10. COMPENSATION AND PAYMENT
There is no cost to the Subscribing Customer and the Users of the Subscribing
Customer’s Service Area for the performance of the Additional Services set forth
herein.
11. MISCELLANEOUS
11.1 Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the SOW Effective Date
hereof, any reference in the Master Agreement to itself and any Article, Section
or subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
SOW Effective Date hereof, shall be deemed to be a reference to such agreement,
Article, Section, subsection or Exhibit, as modified and amended by this. From
and after the SOW Effective Date, this Statement of Work shall be a part of the
Master Agreement, including its Exhibits, and, as such, shall be subject to the
terms and conditions therein. Each of the
CONFIDENTIAL

Page 6



--------------------------------------------------------------------------------



 



Amendment No. 72 (NE)

SOW:   o No
þ Yes

respective Master Agreements with respect to separate Service Areas remains an
independent agreement regarding the rights and obligations of each of the
Parties thereto with respect to such Service Area, and neither this Statement of
Work nor any other instrument shall join or merge any Master Agreement with any
other, except by the express written agreement of the Parties thereto.
11.2 This Statement of Work may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.
11.3 If at any time hereafter a Customer, other than a Customer that is a party
hereto desires to become a party hereto, such Customer may become a party hereto
by executing a joinder agreeing to be bound by the terms and conditions of this
Statement of Work, as modified from time to time.
11.4 This Statement of Work is the joint work product of representatives of
Customer and Contractor; accordingly, in the event of ambiguities, no inferences
will be drawn against either party, including the party that drafted this
Statement of Work in its final form.
11.5 This Statement of Work sets forth the entire understanding between the
Parties with regard to the subject matter hereof and supercedes any prior or
contemporaneous agreement, discussions, negotiations or representations between
the Parties, whether written or oral, with respect thereto. The modifications,
amendments and price concessions made herein were negotiated together and
collectively, and each is made in consideration of all of the other terms
herein. All such modifications, amendments and price concessions are
interrelated and are dependent on each other. No separate, additional or
different consideration is contemplated with respect to the modifications,
amendments and price concessions herein.
[THIS SPACE INTENTIONALLY LEFT BLANK]
CONFIDENTIAL

Page 7



--------------------------------------------------------------------------------



 



Statement of Work No. 72 (NE)

SOW:   o No
þ Yes

IN WITNESS WHEREOF, the undersigned have executed this Amendment:
CONTRACTOR: NeuStar, Inc.

         
By:
  /s/ Michael O’Connor    
Its:
 
 
VP Customer Relation         Date: May 20, 2009

CUSTOMER: North American Portability Management LLC, as successor in interest to
and on behalf of Northeast Carrier Acquisition Company, LLC

         
By:
  /s/ Melvin Clay    
Its:
 
 
NAPM LLC Co-Chair         Date: May 20, 2009

         
By:
  /s/ Timothy Decker    
Its:
 
 
NAPM LLC Co-Chair      
 
Date: May 20, 2009    
 
 
 
   

CONFIDENTIAL

Page 8



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w75001w7500102.gif]

Paul S. Lalljie   Ph: 571-434-5548 Senior Vice President, Chief Financial
Officer and Treasurer   Fax: 571-434-5735
Paul.Lalljie@neustar.biz

July 13, 2009
Mel Clay, Co-Chair
North American Portability Management LLC
c/o at&t Inc.
Room 20P25
675 W. Peachtree Street
Atlanta, GA 30375
Tim Decker, Co-Chair
North American Portability Management LLC
c/o Verizon Communications, Inc.
HQE02D37
Irving, TX 75038
          Re: Change Orders
Dear Mel and Tim:
We are pleased to report that NeuStar is on schedule to implement Change Orders
NANC 429 (URI for Voice), NANC 430 (URI for Multimedia Message Service) and NANC
435 (URI for Short Message Service) in accordance with Statement of Work No. 72.
As is customary for the implementation of enhancements to the NPAC/SMS Software,
NeuStar is implementing these three Change Orders on a staggered basis as
follows:

                  Scheduled   Actual   Acceptance Period Service Area  
Implementation Date   Implementation Date   Expiration Southeast   June 28, 2009
  June 28, 2009   July 13, 2009               Mid-Atlantic   July 12, 2009  
July 12, 2009   July 27, 2009               Midwest   July 12, 2009   July 12,
2009   July 27, 2009               Northeast   July 12, 2009   July 12, 2009  
July 27, 2009               Southwest   July 19, 2009   TBD   Est. August 3,
2009               West Coast   July 19, 2009   TBD   Est. August 3, 2009      
        Western   July 19, 2009   TBD   Est. August 3, 2009              

Please note that as of the date of this letter, NeuStar has not received from
the NAPM LLC an acceptance notification, in accordance with Section 6.2 of
Statement of Work No. 72, with
(NEUSTAR LOGO) [w75001w7500103.gif]

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w75001w7500104.gif]
Mel Clay
Tim Decker
July 13, 2009
Page 2
respect to those Service Areas already implemented. As a result, and in
accordance with Section 6.2, the Southeast Service Area is deemed accepted as of
July 13, 2009 (i.e., upon expiration of a 15-day acceptance period without
written notification of a “Critical Defect”). Furthermore, unless the NAPM LLC
provides an acceptance notification, the Mid-Atlantic, Midwest and Northeast
Service Areas will be deemed accepted as of July 27, 2009.
Because only one Service Area (the Southeast) was implemented in June, 2009 and
because no acceptance occurred in June, 2009, no Service Area has met all the
requirements set forth in Section 35.5(b) (first introduced by Statement of Work
No. 70) under each regional Contractor Services Agreement for NPAC/SMS (the
“Master Agreement”) for a New URI Adjustment Event, as measured on the last day
of June, 2009. This means that no Service Area is entitled to a share of a
National Monthly New URI One-Time Adjustment beginning in July, 2009.
In response to a NAPM LLC request to NeuStar for the application of the National
Monthly New URI One-Time Adjustment to begin in July, 2009 for all Service
Areas, NeuStar proposes as an accommodation that with respect to the first
National Monthly New URI One-Time Adjustment (associated with one Covered New
URI), all Service Areas associated with the Subscribing Customers that are a
party to both Statement of Work No. 70 and Statement of Work No. 72 be eligible
to receive a share of the National Monthly New URI One-Time Adjustment (for one
Covered New URI) if any one Service Area is deployed by NeuStar by the last day
of June 2009. In order to effectuate the foregoing, NeuStar and the NAPM LLC
agree as follows:

  •   NeuStar will waive for calendar month June, 2009 only criteria (B) (i.e.,
Contractor implementation) and (C) (i.e., Customer acceptance) set forth in
Section 35.5(b) of each Master Agreement for determining whether a New URI
Adjustment Event has occurred with respect to any Service Area if in that same
calendar month of June, 2009 at least one other Service Area has met criteria
(A), (B), (D), (E) and (F) set forth in Section 35.5(b) for determining whether
a New URI Adjustment Event has occurred.     •   For any Service Area that in
calendar month June 2009 meets, with respect to a Covered New URI, criteria (A),
(B), (D), (E) and (F) set forth in Section 35.5(b) of each Master Agreement for
determining whether a New URI Adjustment Event has occurred, the NAPM LLC hereby
Accepts under Section 6.2 of Statement of Work No. 72, and effective the last
date of June, 2009, NeuStar’s implementation of each Change Order for such
Covered New URI that NeuStar implemented in calendar month June 2009.

In accordance with the provisions of Section 35.5(b) of the Master Agreements,
NeuStar shall first issue each Service Area’s share of the National Monthly New
URI One-Time

 



--------------------------------------------------------------------------------



 



(NEWSTAR LOGO) [w75001w7500104.gif]
Mel Clay
Tim Decker
July 13, 2009
Page 3
Adjustment with the July, 2009 invoices to be delivered to Allocated Payors in
August, 2009 (i.e., the first calendar month of the calendar quarter immediately
after the calendar month in which the New URI Adjustment Event occurred).
The foregoing does not waive criteria (A), (B), (C), (D), (E) and (F) set forth
in Section 35.5(b) of each Master Agreement for determining whether a New URI
Adjustment Event has occurred in any calendar month, except as specifically set
forth above for calendar month June, 2009. Such criteria (A), (B), (C), (D),
(E) and (F) set forth in Section 35.5(b) of each Master Agreement shall continue
to be tested on a monthly basis in accordance with the Master Agreements to
determine whether to continue payment of each Service Area’s share of the
National Monthly New URI One-Time Adjustment. This means that, for example,
acceptance of the implementation of the change orders for new URIs not yet
accepted must still take place in accordance with Section 6.2 of Statement of
Work No. 72: either a lack of written notice identifying a critical defect
within fifteen (15) days after implementation or written notice of acceptance.
If you agree, then please execute this letter and return the same to us. If you
have any questions, then please do not hesitate to contact me.
Very truly yours

NEUSTAR, INC.
(-s- Paul S. Lalljie) [w75001w7500110.gif]
Paul S. Lalljie
Senior Vice President, Chief Financial Officer and Treasurer
AGREED AND ACCEPTED:
NORTH AMERICAN PORTABILITY MANAGEMENT LLC

         
By:
Name:
  /s/ Mel Clay
 
Mel Clay    
Title:
  Co-Chair    
 
       
By:
Name:
  /s/ Tim Decker
 
Tim Decker    
Title:
  Co-Chair    

cc:   Dan A. Sciullo
Berenbaum, Weinshienk & Eason, P.C.

 